655 S.E.2d 223 (2007)
SLMBEY
v.
The STATE.
No. A07A2175.
Court of Appeals of Georgia.
November 2, 2007.
Reconsideration Denied December 3, 2007.
Akhenaten A. Slmbey, pro se.
Robert D. James, Jr., Solicitor-General, for appellee.
MIKELL, Judge.
Following a bench trial in which he appeared pro se, Akhenaten Amen'ra Slmbey, again acting pro se, appeals his conviction on two counts of speeding, contending in fourteen enumerations of error that his conviction is void and in conflict with the law of the land. Because we conclude that Slmbey has abandoned his enumerated errors on appeal, we affirm.
Slmbey's brief fails to comport with the rules of this Court in fatal ways. His brief does not "contain a succinct and accurate statement of the proceedings below and the material facts relevant to the appeal,"[1] nor does it state "the method by which each enumeration of error was preserved for consideration" on appeal.[2] Slmbey has listed 14 enumerations of error, but the argument in his brief fails to follow the order and number of the enumeration of errors, as required by Court of Appeals Rule 25(c)(1).[3] The argument itself does not even address each enumeration of error, but is instead a diatribe unrelated to the listed enumerations of error. As this Court has noted in the past, "[s]uch briefs hinder this [C]ourt in determining the substance and basis of an appellant's contentions both in fact and in law and may well prejudice an appellant's appeal regardless of the amount of leniency shown" to a pro se appellant.[4]
*224 Further, Slmbey has failed to support his enumerations of error with either citations to the record or citations to applicable case law, as required by our Rules.[5] Therefore, his 14 enumerations of error are deemed abandoned under Court of Appeals Rule 25(c)(2);[6] he has waived appellate review of his claimed errors;[7] and we will not consider them.
Judgment affirmed.
JOHNSON, P.J., and PHIPPS, J., concur.
NOTES
[1]  Court of Appeals Rule 25(a)(1).
[2]  Id.
[3]  Court of Appeals Rule 25(c)(1) ("The sequence of arguments in the briefs shall follow the order of the enumeration of errors, and shall be numbered accordingly"). See Salazar v. State, 256 Ga.App. 50, 51(2), 567 S.E.2d 706 (2002).
[4]  Salazar, supra at 50, 567 S.E.2d 706.
[5]  Court of Appeals Rule 25(a)(1) ("The brief of appellant shall . . . contain . . . the citation of such parts of the record or transcript essential to a consideration of the errors complained of"); Court of Appeals Rule 25(a)(3) ("The brief of appellant shall . . . contain the argument and citation of authorities").
[6]  Court of Appeals Rule 25(c)(2) ("Any enumeration of error which is not supported in the brief by citation of authority or argument may be deemed abandoned").
[7]  See Johnson v. State, 274 Ga.App. 848(1), 619 S.E.2d 488 (2005); Kelly v. State, 270 Ga.App. 380, 606 S.E.2d 586 (2004); Salazar, supra at 53(4), 567 S.E.2d 706.